Citation Nr: 0938893	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-12 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a higher initial evaluation for a chronic 
lumbosacral strain, currently assigned a 10 percent 
disability evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 

INTRODUCTION

The Veteran served on active duty from May 1990 to August 
1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 2006 and April 2008 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Little Rock, Arkansas.  The August 2006 rating 
decision denied service connection for sleep apnea, and the 
April 2008 rating decision granted service connection for a 
chronic lumbosacral spine and assigned a 10 percent 
disability evaluation effective from April 30, 2002.  The 
Veteran appealed those decision to BVA, and the case was 
referred to the Board for appellate review.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To schedule the Veteran for a hearing at 
the RO in Little Rock, Arkansas.  

The Veteran submitted a VA Form 9 in April 2007 in connection 
with his claim for service connection for sleep apnea.  He 
indicated that he wanted a hearing before the Board at a 
local VA office.  A letter was sent to him in July 2007 
explaining that he could wait for such a hearing or instead 
elect to have video conference hearing before the Board.  The 
Veteran responded in August 2007 indicating that he waived 
his right to an in-person hearing and desired a video 
conferencing hearing at the regional office before a member 
of the Board who is in Washington D.C.

Meanwhile, the Veteran also submitted a VA Form 9 in December 
2008 in connection with his claim for a higher initial 
evaluation for a chronic lumbar strain.  He indicated that he 
wanted a hearing before the Board at a local VA office.

A letter was subsequently sent to the Veteran in April 2009 
informing him that he had been scheduled for a video 
conference hearing before the Board in May 2009.  However, he 
failed to report for that hearing.  Nevertheless, he did 
submit a letter in September 2009 explaining that he was 
never notified that the hearing had been scheduled and 
requested that it be rescheduled.  

The failure to afford the Veteran a hearing would amount to a 
denial of due process.  
Therefore, it should be clarified on remand whether the 
Veteran still desires a local hearing before the Board or 
video conference hearing before the Board, and, if so, he 
should be scheduled for such a hearing.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The RO should clarify whether the 
Veteran still wants a hearing, and if 
so, what type of hearing.  If he does, 
the RO should take appropriate steps in 
order to schedule the Veteran for a 
personal hearing in accordance with his 
request.  The Veteran should be 
notified in writing of the date, time, 
and location of the hearing.  After the 
hearing is conducted, or if the Veteran 
withdraws the hearing request or fails 
to report for the scheduled hearing, 
the claims file should be returned to 
the Board in accordance with appellate 
procedures.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.   The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional
office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


